1    JESSE S. KAPLAN CSB#103726
     5441 Fair Oaks Bl. Ste. C-1
2
     Carmichael, CA 95608
3    916/488-3030
     916/489-9297 fax
4

5
     Attorney for Plaintiff
     DANIEL CHAVEZ
6

7

8
                                   UNITED STATES DISTRICT COURT
9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11                                               -o0O0o-

12
     DANIEL CHAVEZ,                                              No. 2:18-CV-01079-EFB
13

14                            Plaintiff,
                                                                 MOTION AND [proposed]
15                                                               ORDER FOR EXTENSION OF
                                                                 TIME TO FILE PLAINTIFF’S
16
         v.                                                      REPLY BRIEF
17   NANCY BERRYHILL, Acting
     Commissioner of Social Security,
18

19
                       Defendant.
     _______________________________________/
20
            DANIEL CHAVEZ moves the Court for an extension of plaintiff’s time to file a reply
21

22   brief to May 13, 2019.

23          This is a first request for extension, and the undersigned emailed opposing counsel seeking
24
     agreement on April 26, 2019. However, nothing has been heard, and the undersigned has
25
     discovered even further reason for delay. Plaintiff’s counsel has and had four briefs due on April
26
     26 (a Friday) and 29 (a Monday), but can only complete one, after filing a fifth, opening, brief
27

28   Thursday April 25, 2019. To some extent this has been caused by counsel’s vacation earlier in



                                             [Pleading Title] - 1
1    April, which caused briefs to be put over. Counsel is filing the last but one of those briefs today,
2
     but this one first fell due April 26.
3
     Dated:     April 29, 2019                                     /s/ Jesse S. Kaplan
4                                                                  JESSE S. KAPLAN
                                                                   Attorney for Plaintiff
5

6

7

8

9                                                  ORDER
10

11
              For good cause shown on the basis of this stipulation, the requested extension of
12
     plaintiff’s time to file a reply brief is extended to May 13, 2019.
13

14            SO ORDERED.

15   DATED: April 30, 2019.
16

17

18

19

20

21

22

23

24

25

26

27

28



                                              [Pleading Title] - 2
